 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    RUDY JIMENEZ,                                    Case No.: 1:19-cv-01780-DAD-SKO (PC)

12                        Plaintiff,                   ORDER DIRECTING CLERK OF COURT
                                                       TO ISSUE FIRST INFORMATIONAL
13             v.                                      ORDER IN PRISONER CIVIL RIGHTS
                                                       CASE AND DIRECTING PLAINTIFF TO
14    SUPERIOR COURT OF CALIFORNIA,                    DISREGARD PRIOR-ISSUED STANDING
      COUNTY OF KINGS, et al.,                         ORDER AND INFORMATIONAL ORDER
15
                          Defendants.                  (Docs. 2, 2-2)
16

17            On December 23, 2019, the Court issued a Standing Order, (Doc. 2), and an Informational
18   Order, (Doc. 2-2). On January 2, 2020, the Court re-designated this case to a prisoner civil rights
19   case. (Doc. 3.) Accordingly, the Court DIRECTS the Clerk of the Court to attach a First
20   Informational Order in Prisoner/Civil Detainee Civil Rights Case to this order.
21
              The First Informational Order in Prisoner/Civil Detainee Civil Rights case, attached
22
     hereto, supersedes the prior-issued Standing Order, (Doc. 2), and Informational Order, (Doc. 2-2);
23
     and, the Court DIRECTS Plaintiff to disregard the prior-issued orders, (Docs. 2, 2-2).
24

25   IT IS SO ORDERED.
26
     Dated:     January 7, 2020                                   /s/   Sheila K. Oberto             .
27                                                      UNITED STATES MAGISTRATE JUDGE
28
